Citation Nr: 1530987	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a right wrist disability, to include entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, for right wrist four-corner fusion on September 14, 2011.

2.  Entitlement to an extension of the temporary total disability rating period for convalescence pursuant to 38 C.F.R. 4.30 following an August 12, 2012 right wrist fusion with bone graft, currently effective from August 15, 2012 to December 31, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran had a hearing before the Board in March 2015 and the transcript is of record.

The issues on appeal require clarification.  The Veteran underwent three surgical procedures on his right wrist during the pendency of this appeal, to include in February 2009, September 2011, and August 2012.  This appeal stems from a February 2009 claim where the Veteran sought a temporary total evaluation for his right wrist for surgical convalescence.  This temporary total was granted in an October 2009 rating decision.  That same decision, however, continued a 10 percent disability rating thereafter, effective May 1, 2009.  The Veteran did not dispute the time period of his temporary total evaluation.  Rather, the Veteran filed a notice of disagreement (NOD) in November 2009, and ultimately perfected this appeal, as to the 10 percent rating only.  

During the pendency of adjudicating the increased rating claim, however, the Veteran underwent two additional surgical procedures for his right wrist, in September 2011 and August 2012.  In September 2011, the Veteran again filed a claim seeking a temporary total evaluation for surgical convalescence.  The RO never adjudicated this claim specifically, but rather continued adjudicating the Veteran's right wrist disability rating.  Although not addressed specifically, the Board finds a temporary total evaluation to be part of the increased rating claim on appeal.  Thus, this issue has been appropriately rephrased above.

In contrast, the RO did address the Veteran's claim for a third period of a temporary total evaluation following an August 2012 surgery.  This claim was granted in a January 2013 rating decision.  Unlike the 2009 surgery, the Veteran did dispute the effective dates of the surgical convalescence indicating he still is undergoing physical and vocational rehabilitation for his right wrist.  He properly perfected this appeal and, therefore, this issue is before the Board here.

In fact, the Veteran has throughout this appeal indicated his right wrist disability, which includes minimal to no movement and neurological impairment, precludes his ability to maintain substantial employment since the 2009 surgery.  The Board finds a TDIU claim has been reasonably raised by the record and, therefore, is properly before the Board here as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 446 (2009) (holding a TDIU claim is part of an increased rating claim where the Veteran claims his disability causes unemployability).  

The issue of entitlement to service connection for depression, claimed secondary to a service-connected right wrist disability and the issue of entitlement to a rating greater than 10 percent for median neuropathy of the right upper extremity were raised by the record during his March 2015 hearing before the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran first fractured his right (dominant) wrist in the military.  Since that time, he indicates his wrist has been painful and incurred several complications, to include osteomyelitis, a staph infection, non-union of the scaphoid, and several surgical interventions, to include total fusion.

Significantly, he underwent surgeries for his right wrist in February 2009, September 2011, and August 2012.

He further contends that since the February 2009 surgery he has never been able to return to work full time.  Indeed, he indicated during his March 2015 Board hearing that he would be pursuing VA Vocational Rehabilitation.

The record does not currently contain any VA Vocational Rehabilitation records nor does it contain any medical evidence since February 2013.  The RO/AMC must make efforts to obtain these records, to the extent they exist.

The medical records currently in the claims folder do confirm the three surgeries and reflect the details around them, to include non-union of the scaphoid, bone infections, radial styloidectomy, four-corner fusion, and ultimately total right wrist fusion with bone grafting.  The fusion was decided as an alternative to a total wrist replacement.  

VA examinations from 2009 to 2013 also indicate the Veteran's troubles securing work as well as complaints of weakened grip and little-to-no mobility in his right wrist.  

The Veteran claims his wrist is worse than at the last April 2013 VA examination. In light of the time lapse and the possible missing records, a new VA examination is necessary.

As noted in the introduction, the Veteran specifically sought temporary total evaluations for surgical convalescence following each of the three surgeries.  It does not appear the RO addressed the temporary total claim pertaining to his second surgery in September 2011.  As this is part of the Veteran's overall rating, on remand the RO/AMC must ensure proper development and adjudication is completed regarding this issue.

Similarly, the RO/AMC must ensure proper development and adjudication of the TDIU issue.  This claim is "inextricably intertwined" with the increased rating issue on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's right wrist increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking a temporary total evaluation based on surgical convalescence under 38 C.F.R. § 4.30 following a September 2011 right wrist surgery, and the evidence necessary to substantiate a claim seeking a total disability rating based on individual unemployability, which is determined to have been reasonably raised by the record.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC must obtain VA vocational rehabilitation records, to the extent they exist, and VA treatment records for the Veteran dated from February 2013 to the present.  All efforts to obtain VA Vocational Rehabilitation records and VA medical records should be fully documented.

2.  After records are obtained to the extent available, schedule the Veteran for appropriate VA orthopedic and neurological examinations to determine the current severity of the Veteran's right wrist disability, to include all orthopedic and neurological manifestations.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

The examiners must clarify the current severity of the Veteran's right wrist to adequately apply the diagnostic criteria, to include whether the Veteran's wrist is ankylosed or equivalent to ankylosed, and, if so, whether ankylosis is favorable or non-favorable.

The examiner must also elicit a full work and educational history from the Veteran.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional impact that the Veteran' service connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

